OAKES, Circuit Judge
(concurring):
I concur in Judge Kaufman’s opinion because it makes a genuine contribution to the First Amendment literature on pluralism, which helps to distinguish this country “so plainly from certain uniform, unified and uni-governed societies elsewhere in the world,” see Americans United for Separation of Church & State v. Oakey, 399 F.Supp. 545, 553 (D.Vt.1972) (three-judge court) (concurring opinion). Although the Supreme Court will probably speak on the same subject in Heffron v. International Society for Krishna Consciousness, Inc., cert. granted, - U.S. -, 101 S.Ct. 917, 66 L.Ed.2d 838 (1981), case argued, - U.S. -, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981), I believe it is important we do so too.